Citation Nr: 1634419	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the amount of $5,769.00 received in 2007 is considered countable income for VA pension purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from December 1978 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 decision of the Milwaukee, Wisconsin Pension Management Center of the Department of Veterans' Affairs (VA).  The case is under the jurisdiction of the Nashville, Tennessee Regional Office (RO).

In conjunction with the appeal, the appellant requested a Board hearing, which was scheduled for May 18, 2016.  However, the appellant did not report for the hearing and has not indicated that she would like to reschedule.  Consequently, the hearing request is deemed withdrawn and the Board will proceed to issue a decision based on the evidence of record.  


FINDING OF FACT

The appellant received a $5,769 in payments in 2007 that was reported as income and she has not produced any documentation tending to indicate that the payments did not constitute "income" for VA purposes.  


CONCLUSION OF LAW

The $5759 in payments constituted countable income for pension purposes and the appellant's death pension payments were appropriately reduced as a result of receipt of these payments.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.23, 3.271, 3.272 (2015). 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), death pension is a benefit payable to a surviving spouse based on the nature of a Veteran's service.   Death pension benefits are paid at the maximum annual pension rate (MAPR) reduced by the amount of annual income received by the surviving spouse.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b),(d)(4).  

In determining countable annual income for death pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

The types of income which are excluded from income for VA pension purposes include welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718 ; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272.

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate. 38 C.F.R. § 3.272(g).  Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of receipt of pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-1), Part V.iii.1.B.2.g.

The MAPRs payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

In this case, the appellant was receiving death pension effective February 1, 2007 through November 30, 2007 in the amount of $610 per month based on her not having any countable income for pension purposes.  

Also, effective December 1, 2007, the appellant was receiving $624 per month in death pension benefits based on receiving no countable income.  Through an Income Verification Match performed by the RO in July 2009, it was discovered that the appellant had received unearned income that had not previously been considered in calculating her countable income.  This included receipt of $809 from one account at SunTrust Bank, Atlanta; $89 from another account at SunTrust Bank Atlanta; and $4871 from an account at Ascend Federal Credit.  

Thus, the appellant's total unearned income in 2007 was $5769.

From December 1, 2006 to December 1, 2007, the MAPR applicable to the appellant (i.e. an individual with no dependents) was $7329 and from December 1, 2007 to December 1, 2008, the MAPR was $7498.  Consequently, due to her receiving the previously unreported income of $5769, it was necessary for the RO to adjust her monthly pension benefit downward to $130 per month from February 1, 2007 to November 30, 2007 and to $144 per month from December 1, 2007 to January 31, 2008.  Review of the record indicates that these amounts were correctly calculated. 

The appellant has also not disputed the RO's calculation of the reduction.  However, she has argued that the $5769 was deemed to have been received from the bank accounts should not be considered income.  In this regard, in an August 2011 notice of disagreement, the appellant contended that the monies considered by the RO as income were simply moved from one bank account to another and thus, did not constitute income for pension purposes.  Then, on her subsequent September 2011 Form 9, the appellant indicated that the money she was found to have received from the bank accounts was moved so that she could purchase a house and reiterated that this money came from existing accounts and not income.  She asserted that if anything, the $5769 amount should have been considered as a loss as she had "lost the house."

The Board notes that the RO has requested that the appellant submit documentation tending to show that the monies in question were simply moved from one bank account to another and thus should not be considered income.  However, the appellant has not submitted such documentation (e.g. bank statements showing the movement of funds from one account to another).  Given this lack of documentation and given that the record indicates that the RO's finding that the $5769 did constitute income was based on review of official source material (e.g. income tax data from an Income Verification Match), the Board concludes that the RO's finding is accurate and that the appellant's assertion is not accurate.  (In this regard, the Board is not finding that the appellant has been trying to deceive VA; just that she has not been fully accurate in reporting her income to VA).  

The Board empathizes with the challenges the appellant faces living on a fixed income.  However, it is bound to follow the controlling law and regulations.  Thus, given that the $5769 has been determined to be actual income not subject to any applicable exclusions, it must be considered as countable income for pension purposes.  Accordingly, the Board must deny the appeal.  


II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO provided appropriate notice by informing the appellant that VA had had received an income verification match report indicating that she had received the $5769 in income; by informing her that her monthly pension amount needed to be adjusted downward due to this additional countable income; and by informing her of the exact reductions resulting from the receipt of the additional income.  The RO also encouraged the Veteran to send in any validating evidence that the $5769 just constituted monies that were moved from one bank account to another rather than actual income and notified the appellant that she could submit an account of unreimbursed medical expenses to reduce her amount of countable income.   Further, the appellant has not alleged any notice deficiencies and has generally shown through her argument in this case that she understands the evidence necessary to substantiate her instant claim (i.e. evidence tending to indicate that the $5769 was not actually income).  Accordingly, the Board finds that the appellant was not prejudiced by any notice deficiency in this case.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).   

With respect to the duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained verification of the income in question through an Income Verification Match.  Other income information has been provided by the appellant.  She has also been given an opportunity to submit documentation to show that the $5769 in question does not constitute countable income and to submit unreimbursed medical expenses pertaining to the time frame in question.  However, no such information has been received, nor has the appellant indicated that any such information is forthcoming.  Thus, there is no indication of the existence of any other potentially relevant information or evidence which has not already been obtained.  Accordingly, the
 Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  

ORDER

As the amount of $5,769.00 received in 2007 constitutes countable income for VA pension purposes, the appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


